NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0909-20

SUN YOUNG KIM,

          Plaintiff,

v.

WAL-MART STORES,
INC.,

     Defendant.
_____________________

                   Argued November 29, 2021 – Decided December 10, 2021

                   Before Judges Vernoia and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-2203-15.

                   David M. Wasserman argued the cause for pro se
                   appellant Andrew Park, P.C.

                   Pasha Razi argued the cause for pro se respondent Jae
                   Lee Law, P.C.

PER CURIAM
      The Law Offices of Andrew Park, P.C. (the Park firm), successor counsel

to plaintiff Sun Young Kim in this personal injury matter, appeals from an

October 16, 2020 Law Division order allocating the $41,666.66 contingent fee

earned between the Park firm and plaintiff's former counsel, Jae Lee Law, P.C.

(the Lee firm). Following a plenary hearing, the trial court determined the Lee

firm was entitled to two-thirds of the fee ($27,777.78), and the Park firm was

entitled to one-third of the fee ($13,888.88) based on a $125,000 settlement with

defendant Wal-Mart Stores, Inc. (Wal-Mart) resulting from plaintiff's slip and

fall accident at one of its stores. For the reasons that follow, we dismiss the

appeal.

                                        I.

      This matter comes before us for a second time. The parties are familiar

with the procedural history and facts of this case, and therefore, they will not be

repeated in detail here. Kim v. Wal-Mart Stores, Inc., No. A-3668-17 (App.

Div. Mar. 28, 2019). We remanded and directed the trial court to conduct a

plenary hearing because there were facts in dispute as to the Lee firm's quantum

meruit fee claim. Specifically, we noted that the trial court did not conduct an

analysis of the factors required under La Mantia v. Durst, 234 N.J. Super. 534,

540-41 (App. Div. 1989), or make findings of fact and conclusions of law under


                                                                             A-0909-20
                                        2
Rule 1:7-4(a).1    In addition, we directed that the two law firms "submit

certifications of services along with supporting documents" in advance of the

plenary hearing. Kim, slip op. at 10-11.

      A plenary hearing was conducted on August 18 and 25, 2020, via Zoom.

The trial court heard testimony from attorney Andrew Park, the managing

partner at the Park firm; Martin Cedzidlo, an attorney employed by the Lee firm,

who was primarily responsible for handling the matter; and Brian Park, an

employee of the Lee firm for twenty-one years,2 who is fluent in Korean and

communicated with plaintiff during the pendency of the underlying personal

injury matter. The record shows the Park firm did not submit a certification of

services with supporting documents, which was essential to the court's decision,

but the Lee firm complied with our mandate. At the hearing, Andrew Park

testified he was "not sure" why his firm did not submit a certification of services

detailing the time spent on the matter but conceded the time his firm spent on



1
   Rule 1:7-4(a) provides for "Required Findings" and states: "The court shall,
by an opinion or memorandum decision, either written or oral, find the facts and
state its conclusions of law thereon in all actions tried without a jury, on every
motion decided by a written order that is appealable as of right . . . ."
2
  The record indicates that Brian Park testified he is a "claims manager" at the
Lee firm. In an email to plaintiff, he described his role as a "vice-president,"
which was the closest translation he could use for the Korean language.
                                                                             A-0909-20
                                        3
the matter was "less than" the time spent by the Lee firm. During appellate oral

argument, counsel for the Park firm stated no time records were kept on this

matter, and therefore, no certification of services could be submitted to the trial

court.

         On October 16, 2020, the trial court issued a twelve-page written opinion.3

The court found the Lee firm filed a complaint against defendant Wal -Mart on

May 21, 2015, and following an investigation and discovery, "procured a

$125,000 settlement offer." The trial court also determined that on October 17,

2016, plaintiff discharged the Lee firm and retained the Park firm to assume the

handling of her case. In an October 25, 2016 letter to the Park firm, the Lee

firm stated:

               This letter will serve to confirm that your firm
               acknowledged our lien for services rendered to
               [plaintiff] and you agree that all attorney's fees shall be
               held in escrow pending an apportionment hearing
               before a Superior Court [j]udge or unless your firm and
               my firm reach an amicable apportionment agreement.

               [(alterations in original).]

         The record is unclear as to whether plaintiff accepted or rejected the

$125,000 settlement offer initially. Nevertheless, on November 17, 2016, Wal-


3
  The Park firm represents that the October 16, 2020 order was not served on
the parties until October 23, 2020.
                                                                              A-0909-20
                                              4
Mart filed a motion for summary judgment. The Lee firm prepared written

opposition to Wal-Mart's motion because the Park firm had not officially been

substituted as counsel of record for plaintiff. The Park firm alleges Brian Park,

on behalf the Lee firm, inappropriately emailed plaintiff during the transition of

her representation between the two law firms in violation of the Rules of

Professional Conduct (RPC). According to the Park firm, Brian Park attempted

to confuse plaintiff and give her a negative impression of the Park firm.

However, no specific RPC's were cited.

      On February 3, 2017, the trial court granted Wal-Mart's motion for

summary judgment and dismissed plaintiff's complaint with prejudice. The law

firms disputed who was responsible for this adverse result and were critical of

each other's legal representation provided to plaintiff. The Park firm contends

"it was forced to present a weak theory of liability" based on "inferred

negligence and constructive knowledge by way of only circumstantial

evidence." In contrast, the Lee firm claimed the Park firm "disavowed its theory

of liability" under which the settlement offer was generated.

      Following its grant of summary judgment, Wal-Mart withdrew the

$125,000 settlement offer. The Park firm appealed the February 3, 2017 order.

Thereafter, while plaintiff's appeal was pending, the Park firm engaged in


                                                                            A-0909-20
                                        5
renewed settlement negotiations with Wal-Mart, and on June 6, 2017, the matter

settled for $125,000.

      The trial court found that Cedzidlo "worked on the file approximately 100

hours and his hourly rate is $450 per hour." Cedzidlo's certification of services

stated that 94.89 hours were spent on the case for a total fee of $42,750.00. 4 In

addition, Cedzidlo testified that the Park firm's handling of the matter "did not

add value" to the case because defense counsel made the $125,000 offer prior to

Wal-Mart's motion for summary judgment. He also "opined it was a mistake to

argue mode of operation theory in opposition to the summary judgment motion"

as asserted by the Park firm because Wal-Mart had "constructive and actual[]

[notice] of the spilled item [i]n the aisle[,] which allegedly caused . . . plaintiff

to fall and [the store] attempted to clean it up prior to [her] [accident]."

      In addition, the trial court noted that Andrew Park testified "he did not

know how much time was spent on the file" and "he did not spend much time on

[it]." Andrew Park opined that the Lee firm "mishandled the case by not having

a liability expert, not taking the depositions of the corporate represen tatives of

Wal-Mart nor an employee on duty at the time of plaintiff's [incident]." No



4
  We note that $450 per hour times 94.89 hours equals $42,700.50. This
mathematical discrepancy is not germane to our decision.
                                                                               A-0909-20
                                         6
eyewitnesses were deposed either. In addition, the trial court emphasized that

Park "repeated his testimony" about the Lee firm allegedly refusing to sign a

substitution of attorney.

      The trial court concluded there was "no inadequate representation" by the

Lee firm, and no "harm" or delay was caused to plaintiff because the substitution

of attorney was "signed by both law firms" and dated October 21, 2020. There

was no evidence as to when the substitution of attorney was filed with the clerk's

office, but the trial court noted the document "would have been accepted by the

court" as of the date it was fully signed. However, the Park firm's attempt to

file the substitution of attorney on December 16, 2016, was denied by a prior

judge for "failure to comply with Rule 1:11-2(a)(2)"5 because a January 3, 2017

trial date had been set.

      In its decision, the trial court awarded two-thirds of the contingent fee to

the Lee firm and one-third to the Park firm, plus interest and costs, which was



5
   Rule 1:11-2(a)(2) provides for "Withdrawal or Substitution" of attorney and
provides, in pertinent part, that prior to "the fixing of a trial date in a civil action,
an attorney may withdraw without leave of court only upon the filing of the
client's written consent, a substitution of attorney executed by both the
withdrawing attorney and the substituted attorney, a written waiver by all other
parties of notice and the right to be heard, and a certification by both the
withdrawing attorney and the substituted attorney that the withdrawal and
substitution will not cause or result in delay." (Emphasis added.)
                                                                                  A-0909-20
                                           7
the same apportionment it previously awarded on November 17, 2017. In

finding "[t]he representation of firms was adequate," the trial court determined

the "value produced by the Lee [f]irm was significant" because the $125,000

settlement offer was made prior to Wal-Mart's motion for summary judgment.

By rejecting the offer and defending Wal-Mart's motion, the Park firm undertook

a "risk [that] was significant" and "could have led to a zero recovery if the appeal

was not won by the plaintiff or the offer was not restored." A memorial izing

order was entered. This appeal followed.

      On appeal, the Park firm argues the trial court did not comply with our

March 28, 2019 mandate and erred by arriving at the same result previously

rendered on November 17, 2017. The Park firm further contends the trial court

did not properly account for the relationship between the Lee firm's conduct of

discovery and the grant of summary judgment to Wal-Mart, and the court

disregarded the Lee firm's purported violation of the RPC's. The Lee firm seeks

affirmance and asserts the Park firm's appeal should be dismissed as untimely

under Rule 2:4-1(a) because it was filed on December 4, 2020, forty-nine days

after the date stated on the order under review—October 16, 2020.




                                                                              A-0909-20
                                         8
                                        II.

      At the outset, we address the Lee firm's argument that the Park firm's

appeal was not timely filed. Rule 2:4-1(a) provides the appeal "must be filed

within [forty-five] days of their entry." Rule 2:4-4(a) permits a maximum thirty-

day extension of time, but only if the notice of appeal was actually "filed within

the time as extended." Lombardi v. Masso, 207 N.J. 517, 540-41 (2011). When

an "appeal is untimely, the Appellate Division [lacks] jurisdiction to decide the

merits." Ricci v. Ricci, 448 N.J. Super. 546, 565 (App. Div. 2017) (quoting In

re Hill, 241 N.J. Super. 367, 372 (App. Div. 1990)). It is well established "that

when the time for taking an appeal has run the parties to a judgment have a

vested right therein[,] which cannot subsequently be taken from them. . . . [I]t

is of the utmost importance that at some point judgments become final and

litigations come to an end." Hill, 241 N.J. Super. at 371 (second and third

alterations in original) (quoting In Re Pfizer's Est., 6 N.J. 233, 239 (1951)).

      The Park firm filed its appeal on December 4, 2020, forty-nine days after

the October 16, 2020 date stamped "filed" on the order under review, and forty -

two days after the October 23, 2020 date, when the order was entered and served




                                                                             A-0909-20
                                        9
on the parties. 6 Typically, a notice of appeal that is filed out of time would be

addressed by this court by way of a motion filed under Rule 2:8-2 based on a

procedural defect. The Park firm did not move for leave to file its appeal out of

time, Rule 2:4-4, and we are therefore constrained to dismiss the untimely appeal

because we lack jurisdiction. Ricci, 448 N.J. Super. at 565. In any event, for

the reasons that follow, we would otherwise affirm the court's order on the

merits.

                                       III.

      "Appellate review of a trial court's attorney fee determination is

deferential. We will only disturb the trial court's determination on a showing of

'clear abuse of discretion' based on the record presented on the fee application."

In re Est. of F.W., 398 N.J. Super. 344, 355 (App. Div. 2008) (quoting Rendine

v. Pantzer, 141 N.J. 292, 317 (1995)). "[F]ee determinations by trial courts will

be disturbed only on the rarest of occasions, and then only because of a clear

abuse of discretion." Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 444

(2001) (quoting Rendine, 141 N.J. at 317). Similarly, we give deference to the


6
   The notice of appeal indicates that the trial court's order was entered on
October 23, 2020. Our review of the record reveals this is the only place where
the October 23, 2020 date appears rather than the October 16, 2020 filing date
stamped on the order by the trial court. The Park firm did not include a copy of
the notice of appeal in its appendix in violation of Rule 2:6-1(a)(1)(F).
                                                                            A-0909-20
                                       10
factual findings of the trial court. See Rova Farms Resort, Inc. v. Invs. Ins. Co.,

65 N.J. 474, 483-84 (1974).

      An attorney hired on a contingent fee basis, who is discharged or replaced

before the matter is resolved, is not entitled to recover fees based on the

contingent fee agreement. Glick v. Barclays De Zoete Wedd, Inc., 300 N.J.

Super. 299, 310 (App. Div. 1997) (citations omitted). Instead, the trial court, in

its discretion, may award the attorney a fee "on a quantum meruit basis for the

reasonable value of the services rendered." Ibid. Quantum meruit, a form of

quasi-contract, permits recovery of as much as is deserved. Kopin v. Orange

Prods., Inc., 297 N.J. Super. 353, 367 (App. Div. 1997) (citation omitted).

      In La Mantia, we enunciated the principles the trial courts should apply

when determining the amount of a fee the court should award in these

circumstances: (1) "the length of time each of the firms spent on the case relative

to the total amount of time expended to conclude the client's case"; (2) "[t]he

quality of that representation"; (3) "the result of each firm's efforts"; (4) "the

reason the client changed attorneys"; (5) the "[v]iability of the claim at transfer";

(6) and "[t]he amount of the recovery realized in the underlying lawsuit." 234

N.J. Super. at 540-41. We emphasized that when a court deals with equitable




                                                                               A-0909-20
                                        11
principles "such as quantum meruit, hard and fast rules are difficult to apply, let

alone construct." Id. at 539-40.

      In Glick, Justice (formerly Judge) Long provided guidance to courts for

resolving future disputes:

                [T]he crucial factor in determining the amount of
                recovery is the contribution which the lawyer made to
                advancing the client's cause. Thus, if a retiring lawyer
                cedes to his successor a substantially prepared case
                which resulted from an extensive investment of time,
                skill and funds, the retiring lawyer might be entitled to
                compensation greater than the standard hourly rate. In
                comparison, if a ceding lawyer's work contributed to a
                recovery by the client, but the new attorney was crucial
                in the success of the case, then the predecessor's
                compensation should be based, at most, upon a standard
                hourly rate. Finally, if the predecessor's work, no
                matter how extensive, contributed little or nothing to
                the case, then the ceding lawyer should receive little or
                no compensation.

                [Glick, 300 N.J. Super. at 310-11(internal citations
                omitted).]

      In this appeal, there is no dispute that plaintiff retained both law firms on

a contingent fee basis. No retainer agreements were provided by either firm or

moved into evidence; however, based on the record presented, it is undisputed

that the contingent fee amount would equal one-third of any ultimate recovery

by plaintiff.



                                                                             A-0909-20
                                          12
      Here, the trial court properly recognized that the allocation of the fee

should be based on the principles enunciated in La Mantia as we directed. As

to factor one, the trial court found the Park firm "did not submit a [c]ertification

of [s]ervices, contrary to the requirement of the Appellate Division," but "[t]he

court . . . assume[s] the Park firm did some work in this matter" and would "not

assume no hours . . . simply because there was no [c]ertification of [s]ervices

filed." We have previously held that the failure to submit time records in support

of an application for a reasonable fee "is not fatal" to the application. Estate of

F.W., 398 N.J. Super. at 356-57. However, where, as here, a firm is seeking an

allocation of fees, an affidavit or certification of services is required.       See

Quereshi v. Cintas Corp., 413 N.J. Super. 492, 500 (App. Div. 2010) (citations

omitted). No less is required when a firm asks the court to apportion the fees

based on equitable principles.

      Notwithstanding this deficiency, the trial court indulged the Park firm,

indicating it was clear it had at least "filed a [s]ubstitution of [a]ttorney,

appeared at the summary judgment motion" after oppos[ing] the motion in

writing, "filed an appeal," "and secured a $125,000 settlement." The record

contains sufficient credible evidence to support that finding.




                                                                              A-0909-20
                                        13
      As to factor two, the trial court credited both law firms for their role in

procuring the $125,000 settlement offer.             The court highlighted this

demonstrated adequate representation by each firm. Despite the Park firm's

assertion that the Lee firm's unsatisfactory discovery efforts, namely failing to

depose Wal-Mart employees or retain a liability expert, were the direct cause of

summary judgment being granted against plaintiff, Andrew Park testified to the

contrary. He opined that the evidence provided in the file by the Lee firm at the

time plaintiff's representation was transferred to the Park firm was likely

sufficient to reverse the summary judgment decision on appeal. Therefore, the

trial court was correct in concluding that the question of which firm was

responsible for the case being dismissed by way of summary judgment was

irrelevant.

      As to factor three, the trial court emphasized that the Lee firm performed

a substantial amount of work leading to the initial $125,000 settlement offer ,

prepared the opposition to Wal-Mart's summary judgment motion, and had the

matter trial-ready. On the other hand, the Park firm revived the settlement offer

after filing a notice of appeal. The trial court was correct in its analysis that the

Lee firm completed more work for plaintiff than the Park firm did.




                                                                               A-0909-20
                                        14
      As to factor four, the reason plaintiff changed attorneys is unknown as no

evidence was elicited on this factor, and in any event, it has no bearing on the

analysis. As to factor five, the trial court properly found plaintiff's claim was

"viable" because the Lee firm secured a $125,000 settlement offer, and the Park

firm later revived it. As to factor six, the amount recovered—$125,000—

appears to have been reasonable for a challenging case on the issue of liability.

      Moreover, no documents or factual information was presented at the

plenary hearing for the trial court to evaluate whether the settlement amount

could have been higher but for the alleged inadequate representation by the Lee

firm. And, the trial court was not made aware of the severity of plaintiff's

injuries or her out-of-pocket expenses. Plaintiff did not testify at the plenary

hearing. Accordingly, we conclude that the trial court applied the principles set

forth in La Mantia, made appropriate findings of fact and conclusions of law in

accordance with Rule 1:7-4(a), and did not abuse its discretion.

                                       IV.

      Finally, the Park firm contends the Lee firm breached one or more

unspecified RPC's during the course of the underlying litigation and that the trial

court failed to explore the extent and potential impact of the alleged breaches in

determining the fee allocation. We are not persuaded.


                                                                             A-0909-20
                                       15
      The Park firm's reliance on our holding in Straubinger v. Schmitt, 348 N.J.

Super. 494 (App. Div. 2002), is misplaced. There, two firms disagreed on the

apportionment of attorney's fees where representation had occurred on a

contingent basis, and one firm had potentially breached an RPC. Id. at 501.

However, in Straubinger, the attorney represented both the plaintiff driver and

plaintiff passenger in a personal injury automobile suit, raising a potential

conflict of interest in violation of RPC 1.7. Ibid. The conflict of interest could

have substantially impacted the settlement value of the case for one of the

plaintiffs, and in turn, the legal fee owed. Id. at 504. Initially, the trial judge in

Straubinger found the breach "inconsequential," but we reversed and remanded

for a proper analysis of the impact the RPC violation had on the amount

recovered and the appropriate apportionment of fees. Id. at 504-05.

      We note an important passage from our opinion in Straubinger, quoted by

the Park firm, in its brief:

             The Superior Court's role in these matters is not
             regulatory or punitive. Its role is to resolve the counsel
             fee dispute and to consider and weigh any violations of
             the RPCs which may impact on the award of counsel
             fees. When this analysis is complete, the judge must
             then determine whether an award is warranted and, if
             so, how much is reasonable under all of the
             circumstances.

             [Id. at 502 (emphasis added).]

                                                                               A-0909-20
                                        16
      In Straubinger, we recognized the RPC violation directly impacted the

award of counsel fees because the conflict of interest could have substantially

impacted the damages ultimately recovered. However, here, the alleged RPC

violation does not have the same potential to significantly alter the value of the

case, or the resulting attorney's fees. The trial court emphasized Brian Park sent

the subject email to plaintiff on December 28, 2016, and the motion to be

relieved as counsel was granted on December 16, 2016. The court found "the

Lee [f]irm may not have understood they had been removed from the case" and

"[n]o facts to the contrary" were provided by the Park firm. Thus, we discern

no basis to disturb the trial court's decision.

      To the extent we have not addressed the Park firm's other arguments, it is

because they are without merit to warrant discussion in a written opinion. R.

2:11-3(e)(1)(E).

      Dismissed.




                                                                            A-0909-20
                                        17